        Case 1:19-cv-00233-KG-JHR Document 52 Filed 09/16/21 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

MARTY TOHTSONI, as Personal Representative
of the Estate of Andy Tohtsoni,

                Plaintiff,

v.                                                                         No. CV 19-0233 KG/JHR

UNITED STATES OF AMERICA,

                Defendant.

                 ORDER SETTING A TELEPHONIC STATUS CONFERENCE

        IT IS HEREBY ORDERED that a status conference will be held by telephone on

TUESDAY, SEPTEMBER 21, 2021, AT 1:30 P.M. Counsel shall call the AT&T conference

line at 1-888-398-2342, using access code 9614892, to be connected to the proceedings. Counsel

shall be prepared to discuss the setting of a jury trial in this matter.




                                                ___________________________________
                                                UNITED STATES DISTRICT JUDGE
